DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 11-11-21 has been entered.  Claims 1 and 7 have been amended.  Claims 5-6 and 8 have been canceled.  Claims 1, 7 and 9-18 are pending.  Claims 1 and 7 and species (3) (species (4) has been deleted via the amendment) of claim 1 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-23-21 was filed after the mailing date of the Non-Final Office Action on 8-11-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

and is repeated for the reasons set forth in the preceding Office Action mailed on 8-11-21.  Applicant's arguments filed 11-11-21 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to recite rodents and does not encompass tens of thousands or millions of numerous different transgenic animals.  Examples 6-7 of the specification disclose production of transgenic rodents, in particular IGHK-MAC transgenic mouse and IGHK-MAC transgenic rat using MAC.  Example 7 discloses production of a transgenic mouse and transgenic rat retaining IGHK-MAC and production of human antibody by the transgenic animals was confirmed.  Applicant cites Atlas Powder Co. v. E.I. du Pont de Nemours & Co., and argues that an example is prophetic does not prevent a disclosure from being enabling.  Figure 37 discloses the structure of an IGHL-MAC vector for producing an IGHL-MAC transgenic rodent.  A person of skill would be able to produce transgenic rodent comprising an IGHL-MAC vector provided in the present disclosure (Remarks, p. 7-10).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 8-11-21 and the following reasons.
Rodents include rat, mice, squirrels, prairie dogs, porcupines, beavers, guinea pigs, hamsters and capybaras etc., and still encompass over 2,000 different species.  The specification discloses the use of MAC to produce microcells containing MAC comprising human heavy chain 
The state of the art of transgenics at the time of the invention held that the phenotype of transgenic animals was unpredictable.  The resulting phenotype of the transgenic or chimeric non-human animals was unpredictable before the effective filing date of the claimed invention.  
The claims encompass heterozygous and homozygous transgenic rodents comprising the MACs comprising IGHKL.  The resulting phenotype of the claimed transgenic rodents was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the 
The claims also read on chimeric rodents comprising the claimed mouse artificial chromosome and the chimeric rodents have unknown and unidentified phenotype.  The specification fails to enable making chimeric rodents comprising the claimed mouse artificial chromosome and the chimeric rodents have a desired phenotype.  The specification does not correlate a chimeric rodents to any phenotype.  The method of making genetic mosaic animal is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined.  Furthermore, the spatial distribution of cells of each genotype cannot be predetermined.  Therefore, the phenotype of chimeric animals is not only dependent upon the genotype of the cells (which is unpredictable as set forth by the 

Claims 1 and 7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the generation of hIGHK-MAC transgenic mice and hIGHK-MAC transgenic rat as disclosed in the specification, does not reasonably provide enablement for the generation of thousands of different rodents, heterozygous or homozygous, comprising hIGHK-MAC and hIGHL-MAC or thousands of different rodents comprising hIGHKL-MAC with a desired phenotype by using various combinations of human heavy chain V-D-J-C gene segments and human light chain V-J-C gene segments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 8-11-21.  Applicant's arguments filed 11-11-21 have been fully considered but they are not persuasive.
.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632